 
 
IV 
108th CONGRESS
2d Session
H. RES. 535 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Weller (for himself, Mr. Ballenger, Ms. Harris, and Mr. Souder) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the concern and support of the House of Representatives for local elected officials under threat of assassination, kidnapping, forcible displacement, and coercion by terrorist organizations in the Republic of Colombia. 
 
Whereas attacks on the Government of the Republic of Colombia and civilian population of Colombia by terrorist organizations, including the Revolutionary Armed Forces of Colombia (FARC), the United Self-Defense Forces of Colombia (AUC), and the National Liberation Army (ELN), pose a constant threat to the oldest democracy in South America and undermine the fundamental human rights of the people of Colombia; 
Whereas threats by terrorist organizations against democratically-elected local and regional representatives, such as mayors, council members, governors, and judges, hinders and, in many cases prevents, these representatives from carrying out their required duties; 
Whereas the National Federation of Council Members of Colombia, a civil society organization representing elected municipal council officials in Colombia, reports that 252 municipal council members were assassinated by the FARC, ELN, AUC, and other terrorist organizations between July 1996 and September 2003; 
Whereas the National Federation of Council Members of Colombia has established a Department of Human Rights and International Humanitarian Law in order to help protect council members from assassinations and attacks by terrorist organizations; 
Whereas there has recently been an alarming increase in the number of such assassinations and attacks, increasing from an average of 21.5 during the years 1996–2001 to 64 in 2002, and 59 during the first nine months of 2003; 
Whereas in addition to the 59 council members killed through September 2003, 1180 council members were forcibly displaced by terrorist organizations; 
Whereas during the process leading to local elections in October 2003, 15 aspiring council members were killed and at least 135 aspiring council members were forced to end their campaigns because of the threats of assassination, principally from the FARC; and 
Whereas as the direct representatives of local constituencies, elected municipal councils are a vital institution of democracy in Colombia: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns all terrorist organizations in the Republic of Colombia for their efforts to undermine and remove local government officials such as mayors, judges, and municipal council members, through assassination, kidnapping, coercion, or forcible displacement from their communities; 
(2)expresses its strong support for democratically-elected municipal council members in Colombia in their efforts to continue governing in the face of continuing and increasing threats by terrorist organizations; 
(3)calls upon the Government of Colombia to continue its campaign to restore legitimate governance throughout the entire country; and 
(4)commends the efforts by the National Federation of Council Members of Colombia to provide support for local elected officials in their struggle against lawlessness and terror. 
 
